               Case 2:15-cv-00543-RSL Document 121 Filed 08/12/20 Page 1 of 3



 1                                                        THE HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
         SWINOMISH INDIAN TRIBAL
 9       COMMUNITY, a federally recognized                  Case No. 2:15-CV-00543-RLS
         Indian Tribe,
10                              Plaintiff,                  NOTICE OF APPEARANCE

11
         v.
12
         BNSF RAILWAY COMPANY, a Delaware
13
         corporation,
                           Defendant.
14
     TO:             Clerk of the Court
15

16   AND TO:         All Counsel of Record

17
              PLEASE TAKE NOTICE that Weston R. LeMay hereby appears and files his notice of
18
     participation in the above-captioned action as Co-Counsel for Plaintiff Swinomish Indian Tribal
19
     Community.
20

21            You are hereby requested to serve all future pleadings or papers, except original process,

22   upon said attorney at the address below.

23
              Respectfully submitted this 12th day of August, 2020
24
                                                    By:    /s/ Weston R. Lemay
25                                                         Weston R. LeMay, WSBA # 51916
                                                                      SWINOMISH INDIAN TRIBAL COMMUNITY
     NOTICE OF APPEARANCE
                                                                                         Office of Tribal Attorney
                                                                                             11404 Moorage Way
     1
                                                                                    La Conner, Washington 98257
                                                                            TEL 360/466-3163; FAX 360/466-5309
            Case 2:15-cv-00543-RSL Document 121 Filed 08/12/20 Page 2 of 3



 1                                           Office of the Tribal Attorney
                                             Swinomish Indian Tribal Community
 2                                           11404 Moorage Way
                                             La Conner, WA 98257
 3                                           T: 360-466-
                                             F: 360-466-5309
 4
                                             wlemay@swinomish.nsn.us
 5
                                             Attorney for Plaintiff.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                      SWINOMISH INDIAN TRIBAL COMMUNITY
     NOTICE OF APPEARANCE
                                                                         Office of Tribal Attorney
                                                                             11404 Moorage Way
     2
                                                                    La Conner, Washington 98257
                                                            TEL 360/466-3163; FAX 360/466-5309
              Case 2:15-cv-00543-RSL Document 121 Filed 08/12/20 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on August 12, 2020, I electronically file the foregoing with the Clerk
 3   of the Court using the CM/ECF system which will send notification of such filing to the
 4
     attorneys of record for the parties.
 5
            DATED this 12th day of August, 2020.
 6
                                                          /s/ Weston R. Lemay
 7                                                        Weston R. LeMay, WSBA #

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                     SWINOMISH INDIAN TRIBAL COMMUNITY
     NOTICE OF APPEARANCE
                                                                                        Office of Tribal Attorney
                                                                                            11404 Moorage Way
     3
                                                                                   La Conner, Washington 98257
                                                                           TEL 360/466-3163; FAX 360/466-5309
